Citation Nr: 0916902	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-14 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft (CABG) and 
non-Q-wave myocardial infarction. 
   

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active duty for training from July 1966 to 
December 1966.  Subsequently, he was in the National Guard 
for many years, retiring in October 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was hospitalized from September 25, 1996, to 
October 1, 1996, with chest pain.  He was found to have 
coronary artery disease and non-Q-wave myocardial infarction, 
and underwent two-vessel CABG.  He contends that he initially 
began having the chest pain during a period of inactive duty 
for training (INACDUTRA) from September 6 - 8, 1996, during a 
practice PT running test.  The RO obtained a verbal opinion 
from a doctor, who concluded that it was less than likely 
that the Veteran suffered a myocardial infarction during that 
period of INACDUTRA.  

However, in reviewing the verification of the Veteran's 
service, the Board observes that a period of "Active 
Duty/Active Duty Training/Active Duty for Special Work" for 
the period from September 9 - 20, 1996, was noted.  The 
Veteran's separation record, NGB Form 22 reports that the 
Veteran was in a unit move off development plan course for 
two weeks in September 1996.  It is not known whether this 
period of National Guard duty qualifies as active duty for 
training (ACDUTRA) for VA purposes.  See 38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c)(3) (ACDUTRA includes full-time 
duty performed by members of the National Guard of any State, 
under 32 U.S.C. 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law).  In particular, 38 U.S.C.A. 
§§ 504 and 505 pertain to school attendance, but it is not 
known whether the Veteran's two week course met the 
requirements.  

This service is important for two reasons.  First, unlike 
INACDUTRA, for ACDUTRA, service connection may be granted 
based on incurrence of a disease.  38 U.S.C.A. §§ 101(22)-
(24), 106(d), 1110, 1131; 38 C.F.R. § 3.6(c), (d), 3.303.  
Second, the period was closer in time to the hospitalization 
during which coronary artery disease was diagnosed and the 
Veteran underwent CABG surgery.  

An individual on INACDUTRA is entitled to disability 
compensation only for injuries suffered and not for 
disability based on disease.  See Brooks v. Brown, 5 Vet. 
App. 484, 485 (1993).  In Brooks, the Court upheld a 
precedent opinion of VA's General Counsel (VAOPGCPREC 86-90), 
which held that a myocardial infarction was not an injury for 
purposes of service connection based on INACDUTRA  

Therefore, the RO must attempt to verify whether that period 
of service qualifies as ACDUTRA for VA purposes.  If the 
period of service was ACDUTRA, or verification cannot be 
obtained, he must be afforded an examination to determine 
whether his coronary artery disease, status post coronary 
artery bypass graft (CABG) and non-Q-wave myocardial 
infarction was incurred or aggravated during that period.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the South Dakota Adjutant 
General's Office, or other appropriate 
records repository, and verify the veteran's 
duty status (i.e., whether he was on ACDUTRA 
pursuant to 32 U.S.C. 316, 502, 503, 504, or 
505 for the period from September 9 - 20, 
1996.  
All efforts to obtain these records, and the 
responses received, must be documented in the 
claims file, and must continue until it is 
reasonably certain that the records do not 
exist or that further efforts to obtain the 
records would be futile.  

2.  Unless verification is received that 
the above service was not ACDUTRA, 
schedule the Veteran for a VA examination 
to determine whether his coronary artery 
disease and non-Q-wave myocardial 
infarction, diagnosed during a 
hospitalization from September 25, 1996, 
to October 1, 1996, had its onset, or 
increased in severity during, the verified 
(or presumed) period of ACDUTRA from 
September 9 - 20, 1996.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination.  The complete rationale 
for all opinions expressed must be 
provided.  It would be helpful if the 
physician would use the following language 
in his or her opinion, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  Thereafter, the RO should review the 
claim for service connection for coronary 
artery disease, status post CABG and non-
Q-wave myocardial infarction.  If the 
claim is denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




